
	
		II
		112th CONGRESS
		2d Session
		S. 3127
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on acrylic
		  filament tow containing 85 percent or more by weight of acrylonitrile units and
		  2 percent or more but not over 3 percent of water, raw white (undyed), crimped,
		  with an average decitex of 4.1 (plus or minus 10 percent) and an aggregate
		  filament measure in the tow bundle from 660,000 to 1,200,000 decitex, with a
		  length greater than 2 meters.
	
	
		1.Acrylic filament tow
			 containing 85 percent or more by weight of acrylonitrile units and 2 percent or
			 more but not over 3 percent of water, raw white (undyed), crimped, with an
			 average decitex of 4.1 (plus or minus 10 percent) and an aggregate filament
			 measure in the tow bundle from 660,000 to 1,200,000 decitex, with a length
			 greater than 2 meters
			(a)In
			 generalHeading 9902.40.12 of the Harmonized Tariff Schedule of
			 the United States (relating to acrylic filament tow containing 85 percent or
			 more by weight of acrylonitrile units and 2 percent or more but not over 3
			 percent of water, raw white (undyed), crimped, with an average decitex of 4.1
			 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle
			 from 660,000 to 1,200,000 decitex, with a length greater than 2 meters) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
